              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                   Entered:08/28/19 16:39:30 Page1 of 94
                                                                                                                                                         8/28/19 4:33PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     John                                                             Janet
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        G.                                                               L.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Popovich                                                         Popovich
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years John Glen Popovich
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-8901                                                      xxx-xx-0727
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
             Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page2 of 94
                                                                                                                                                   8/28/19 4:33PM

Debtor 1   John G. Popovich
Debtor 2   Janet L. Popovich                                                                          Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification    I have not used any business name or EINs.
     Numbers (EIN) you have                                                                       I have not used any business name or EINs.
     used in the last 8 years
                              FDBA JGP, LLC, d/b/a West Side
                                 Fabrication, LLC
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names     XX-XXXXXXX

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2757 North Prospect Street
                                 Colorado Springs, CO 80904
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 El Paso
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
             Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page3 of 94
                                                                                                                                                     8/28/19 4:33PM

Debtor 1    John G. Popovich
Debtor 2    Janet L. Popovich                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page4 of 94
                                                                                                                                                  8/28/19 4:33PM

Debtor 1    John G. Popovich
Debtor 2    Janet L. Popovich                                                                              Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   See Attachment
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
             Case:19-17457-TBM Doc#:1 Filed:08/28/19                                         Entered:08/28/19 16:39:30 Page5 of 94
                                                                                                                                                    8/28/19 4:33PM

Debtor 1    John G. Popovich
Debtor 2    Janet L. Popovich                                                                          Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
             Case:19-17457-TBM Doc#:1 Filed:08/28/19                                    Entered:08/28/19 16:39:30 Page6 of 94
                                                                                                                                                       8/28/19 4:33PM

Debtor 1    John G. Popovich
Debtor 2    Janet L. Popovich                                                                             Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?                            100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion

20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ John G. Popovich                                              /s/ Janet L. Popovich
                                 John G. Popovich                                                  Janet L. Popovich
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     August 28, 2019                                   Executed on     August 28, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case:19-17457-TBM Doc#:1 Filed:08/28/19                                  Entered:08/28/19 16:39:30 Page7 of 94
                                                                                                                                                    8/28/19 4:33PM

Debtor 1   John G. Popovich
Debtor 2   Janet L. Popovich                                                                              Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Stephen H. Swift                                               Date         August 28, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Stephen H. Swift
                                Printed name

                                Law Office of Stephen H. Swift
                                Firm name

                                733 East Costilla St.
                                Suites A&B
                                Colorado Springs, CO 80903
                                Number, Street, City, State & ZIP Code

                                Contact phone     719-520-0164                               Email address         stephen.swift@swiftlaw.net
                                14766 CO
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                      Case:19-17457-TBM Doc#:1 Filed:08/28/19                            Entered:08/28/19 16:39:30 Page8 of 94
                                                                                                                                                    8/28/19 4:33PM

Debtor 1         John G. Popovich
Debtor 2         Janet L. Popovich                                                                   Case number (if known)


Fill in this information to identify your case:

Debtor 1                 John G. Popovich
                         First Name               Middle Name                Last Name

Debtor 2                 Janet L. Popovich
(Spouse if, filing)      First Name               Middle Name                Last Name


United States Bankruptcy Court for the:      DISTRICT OF COLORADO

Case number
(if known)                                                                                                                    Check if this is an
                                                                                                                              amended filing


                                                  FORM 101. VOLUNTARY PETITION ATTACHMENT

                                                                Additional Sole Proprietorship(s)



West Side Fabrication, LLC
Name of business, if any

2120 Naegele Road
Colorado Springs, CO 80904
Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
         Health Care Business (as defined in 11 U.S.C. § 101(27A))
         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
         Stockbroker (as defined in 11 U.S.C. § 101(53A))
         Commodity Broker (as defined in 11 U.S.C. § 101(6))
         None of the above


JGP, LLC d/b/a West Side Fabrication
Name of business, if any

2120 Naegele Road
Colorado Springs, CO 80904
Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
         Health Care Business (as defined in 11 U.S.C. § 101(27A))
         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
         Stockbroker (as defined in 11 U.S.C. § 101(53A))
         Commodity Broker (as defined in 11 U.S.C. § 101(6))
         None of the above




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 8
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                          Entered:08/28/19 16:39:30 Page9 of 94
                                                                                                                                                            8/28/19 4:33PM




 Fill in this information to identify your case:

 Debtor 1                  John G. Popovich
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Janet L. Popovich
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                        $12,575.00            Wages, commissions,                $20,895.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                            Entered:08/28/19 16:39:30 Page10 of 94
                                                                                                                                                       8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                           Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 For last calendar year:                             Wages, commissions,                           $-483.00           Wages, commissions,          $13,950.00
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                            $112.00           Wages, commissions,          $15,558.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 For last calendar year:                           2018 Federal Income                              $577.00        Joint return filed                       $0.00
 (January 1 to December 31, 2018 )                 Tax refund

                                                   2018 Colorado                                    $138.00        Joint return filed                       $0.00
                                                   Income Tax refund

 For the calendar year before that:                2017 Federal Income                              $649.00        Joint return filed                       $0.00
 (January 1 to December 31, 2017 )                 Tax refund

                                                   2017 Colorado                                      $38.00       Joint return filed                       $0.00
                                                   Income Tax refund


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                            Entered:08/28/19 16:39:30 Page11 of 94
                                                                                                                                                           8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                           Case number (if known)



       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Carrington Mortgage Se                                   6/1/2019, 7/1/2019,             $5,490.00         $189,781.00         Mortgage
       15 Enterprise St                                         8/1/2019                                                              Car
       Aliso Viejo, CA 92656
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Samson Horus vs John Popovich,                           Judgment                    Westchester County                         Pending
       Drew Popovich, et al.                                    account                     Supreme Court                              On appeal
       698672018                                                                            111 Dr. Martin Luther King                 Concluded
                                                                                            Jr. Blvd.
                                                                                            White Plains, NY 10601                  - 5,207.00

       Samson Horus vs John Popovich,                           Judgment                    Westchester County                         Pending
       Drew Popovich, et al.                                    account                     Supreme Court                              On appeal
       698682018                                                                            111 Dr. Martin Luther King                 Concluded
                                                                                            Jr. Blvd.
                                                                                            White Plains, NY 10601                  - 64,723.00

       Crestview Financial Llc vs John                          Judgment                    Erie County Supreme Court                  Pending
       Popovich, JGP, LLC, et al.                               account                     25 Delaware Avenue                         On appeal
       18816088/2018                                                                        Ground Floor                               Concluded
                                                                                            Buffalo, NY 14202
                                                                                                                                    - 39,219.00




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                             Entered:08/28/19 16:39:30 Page12 of 94
                                                                                                                                                           8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                           Case number (if known)


       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Fast Cash Group Llc vs JOHN                              Judgment                    Erie County Supreme Court                   Pending
       POPOVICH, JGP LLC, et al.                                account                     25 Delaware Avenue                          On appeal
       18815714                                                                             Ground Floor                                Concluded
                                                                                            Buffalo, NY 14202
                                                                                                                                     - 21,709.00

       Reliance Metal Center & Aluminum                         Judgment                    El Paso County Court                        Pending
       Company vs Westside Fabrication,                         account                     270 South Tejon Street                      On appeal
       LLC John Popovich and Zachary                                                        Colorado Springs, CO
                                                                                                                                        Concluded
       Bishop                                                                               80903
       2017C40683
                                                                                                                                     - 10,166.00

       Wakefield and Associates, Inc. v.                        Suit for money              El Paso County Court                        Pending
       John G. Popovich and Janet                               damages                     270 South Tejon Street                      On appeal
       Popovich                                                                             Colorado Springs, CO
                                                                                                                                        Concluded
       2018C41445                                                                           80903

       United States Welding, Inc. d/b/a                        Suit for money              Denver County Court                         Pending
       Rocky Mountain Air Solutions, Inc.                       damages                     1437 Bannock Street                         On appeal
       v. West Side Fabrication, LLC and                                                    Denver, CO 80202                            Concluded
       John Popovich
       2019C50857

       Christopher Lee Williams v. John                         Suit for money              El Paso County District                     Pending
       Popovich, Drew Popovich, Zachary                         damages                     Court                                       On appeal
       Bishop and West Side Fabrication,                                                    270 South Tejon Street                      Concluded
       LLC                                                                                  Colorado Springs, CO
       2019CV30707                                                                          80903

       U.S. Department of Labor through                         Citation for                US Department of Labor                      Pending
       OSHA v. West Side fabrication,                           violation of                Occupational Safety &                       On appeal
       LLC                                                      Occupational                Health Admin.
                                                                                                                                        Concluded
       1260532                                                  Safety and Health           7935 E. Prentice Ave, Ste.
                                                                Act of 1970                 209
                                                                                                                                     -19,100.00
                                                                                            Englewood, CO 80111

       U.S. Department of Labor through                         Citation for                US Department of Labor                      Pending
       OSHA v. West Side Fabrication,                           violation of the            Occupational Safety &                       On appeal
       LLC                                                      Occupation Health           Health Admin.
                                                                                                                                        Concluded
       1261379                                                  and Safety Act of           7935 E. Prentice Ave, Ste.
                                                                1970                        209
                                                                                                                                     -114230.00
                                                                                            Englewood, CO 80111

       R&S Powder Coating, LLC, d/b/a                           Suit for money              El Paso County District                     Pending
       R&S Powder Coating v. JGP LLC,                           damages                     Court                                       On appeal
       Traditions at Colorado Springs                                                       270 South Tejon Street
                                                                                                                                        Concluded
       LLC.                                                                                 Colorado Springs, CO
       2019CV31479                                                                          80903


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                             Entered:08/28/19 16:39:30 Page13 of 94
                                                                                                                                                        8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                           Case number (if known)


       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened
       Crestview Financial LLC                                  Bank account garnished at Security Service                    8/15/19                  $1,324.00
       1430 Broadway                                            FCU in the amount of $1324.
       New York, NY 10018
                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                            Entered:08/28/19 16:39:30 Page14 of 94
                                                                                                                                                         8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                           Case number (if known)


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Office of Stephen H. Swift                                Attorney Fees                                            7/3/2019                     $775.00
       733 East Costilla St.
       Suites A&B
       Colorado Springs, CO 80903
       stephen.swift@swiftlaw.net


       American Consumer Credit                                      Credit Counseling Certificates                           8/9/2019                      $15.00
       Counseling, Inc
       130 Rumford Ave., Ste. 202
       Auburndale, MA 02466


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Paige Wright                                                  Portable welders, welders,                 Debtor owed                     1/9/2018
       1804 Ralph's Ridge Road, Ste. 101                             Ford F-250, evolution                      approximately
       Colorado Springs, CO 80910                                    magnet, (EvoMag 28),                       $20,000.00 to Paige
                                                                     Piranha P50 Ironworker, two                Wright and this transfer
       None                                                          Ellis bandsaws, portable                   satisfied that debt.
                                                                     bandsaw, Central Machinery
                                                                     bench drill press, YPI-62
                                                                     Eagle paint cabinet, fifteen
                                                                     cylinders, extension ladders,
                                                                     400 ft. welding lead, Skil
                                                                     saws, three Lenovo
                                                                     computers, two Bosch
                                                                     grinders. Value of property
                                                                     is $14,395.00.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page15 of 94
                                                                                                                                                    8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                            Case number (if known)


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                     Date Transfer was
                                                                                                                                           made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was        Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,       before closing or
       Code)                                                                                                            moved, or                    transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                          have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                  have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page16 of 94
                                                                                                                                                               8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                                  Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                   Status of the
       Case Number                                                     Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                    Employer Identification number
       Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                       Dates business existed
       West Side Fabrication, LLC                               Metal fabrication                                      EIN:       XX-XXXXXXX
       2120 Naegele Road
       Colorado Springs, CO 80904                               Self                                                   From-To    11/6/2015 to 2/13/2019

       JGP, LLC d/b/a West Side                                 Metal fabrication                                      EIN:       XX-XXXXXXX
       Fabrication
       2120 Naegele Road                                        Self                                                   From-To    8/30/2016 to present
       Colorado Springs, CO 80904


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                             Entered:08/28/19 16:39:30 Page17 of 94
                                                                                                                                                   8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                                           Case number (if known)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ John G. Popovich                                                    /s/ Janet L. Popovich
 John G. Popovich                                                        Janet L. Popovich
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     August 28, 2019                                                Date     August 28, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                      Entered:08/28/19 16:39:30 Page18 of 94
                                                                                                                                                                                 8/28/19 4:33PM


 Fill in this information to identify your case:

 Debtor 1                   John G. Popovich
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Janet L. Popovich
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             306,500.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              10,514.27

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             317,014.27

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             556,821.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             137,714.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             973,945.00


                                                                                                                                     Your total liabilities $             1,668,480.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,192.76

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,195.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page19 of 94
                                                                                                                                              8/28/19 4:33PM

 Debtor 1      John G. Popovich
 Debtor 2      Janet L. Popovich                                                          Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       4,831.25


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            137,714.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            137,714.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                          Entered:08/28/19 16:39:30 Page20 of 94
                                                                                                                                                                          8/28/19 4:33PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    John G. Popovich
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Janet L. Popovich
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF COLORADO

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2757 North Prospect Street                                                     Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Colorado Springs                  CO        80907-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $306,500.00                $306,500.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Joint tenant
        El Paso                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Realtor.com used to determine value. However, this number assumes
                                                                                facts which are not evident including that the house has been updated
                                                                                and the house is in saleable condition. Everything in the house is original
                                                                                and has not been updated for at least 30 years.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $306,500.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                  Entered:08/28/19 16:39:30 Page21 of 94
                                                                                                                                                                     8/28/19 4:33PM

 Debtor 1        John G. Popovich
 Debtor 2        Janet L. Popovich                                                                                  Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Mustang                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2002                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                  98,000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Kelley Blue Book used to
         determine value. In very poor                               Check if this is community property                                $1,250.00                  $1,250.00
         condition: drive train has a bad                            (see instructions)

         rear end, the motor burns oil,
         numerous scrapes and dents,
         rust spots on parts of the
         chassis, and tires are heavily
         used.


  3.2    Make:       Dodge                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Ram 3500                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2009                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                300,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Kelley Blue Book used to
         determine value. This vehicle                               Check if this is community property                                $1,000.00                  $1,000.00
         has a blown engine. The                                     (see instructions)

         engine is Cummins 6.7 liter
         diesel engine. Debtor has
         received an estimate to replace
         the engine with a rebuilt engine
         of approximately $13,000. This
         vehicle also has numerous
         dings and dents.


  3.3    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      F-250                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                105,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Debtor co-signed on loan for a
         friend, Orallia Longoria. Debtor                            Check if this is community property                                Unknown                    Unknown
         has no equitable interest in the                            (see instructions)

         vehicle. Property is about to be
         paid off and the primary
         borrower on this loan will pay it
         off.


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $2,250.00

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                        Entered:08/28/19 16:39:30 Page22 of 94
                                                                                                                                                  8/28/19 4:33PM

 Debtor 1       John G. Popovich
 Debtor 2       Janet L. Popovich                                                                   Case number (if known)


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                 Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Bedroom set, dining room set, washer, dryer, refrigerator,
                                    dishwasher, pots and pans, glassware, vacuum cleaner,
                                    televisions, dvd player, coffee table, linens, living room set, small
                                    knick knacks, stove, microwave, silverware, lamps, miscellaneous
                                    small hand tools, lawn mower, ratchet set, sockets, screwdrivers,
                                    medium size tool box Craftsman, & McCullough chain saw.                                                      $2,375.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Cothing or two people                                                                                          $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Wedding ring with small diamonds and assorted cosmetic jewelry
                                    including rings, earring, necklaces and bracelets.                                                             $225.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                                             Entered:08/28/19 16:39:30 Page23 of 94
                                                                                                                                                                              8/28/19 4:33PM

 Debtor 1          John G. Popovich
 Debtor 2          Janet L. Popovich                                                                                                   Case number (if known)


                                            Two dogs and one cat as family pets                                                                                              Unknown


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                   $2,800.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  ENT FCU JGP Checking has a negative
                                              17.1.       Checking                                balance in the account.                                                          $0.00



                                              17.2.       Savings                                 ENT FCU JGP Savings.                                                             $0.00



                                              17.3.       Checking                                US Bank Wife's account                                                     $1,510.85



                                              17.4.       Savings                                 US Bank                                                                          $5.00



                                              17.5.       Checking                                ENT FCU Wife's checking                                                        $14.42



                                              17.6.       Savings                                 ENT FCU Wife's savings                                                           $5.00

                                                                                                  SSFCU Garnishment in place on this
                                                                                                  account. The account presently has a
                                                                                                  balance in the account before the
                                                                                                  garnishment is taken into account of
                                                                                                  $1,324.00. Account garnished by Crestview
                                              17.7.       Checking                                Financial LLC for a debt owed to it.                                       $1,324.00



                                              17.8.       Savings                                 SSFCU                                                                            $5.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                 Entered:08/28/19 16:39:30 Page24 of 94
                                                                                                                                                        8/28/19 4:33PM

 Debtor 1         John G. Popovich
 Debtor 2         Janet L. Popovich                                                                             Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                               % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                              Institution name:

                                                                              PERA account as a result of coaching
                                                                              wrestling                                                                $1,200.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                           Entered:08/28/19 16:39:30 Page25 of 94
                                                                                                                                                                            8/28/19 4:33PM

 Debtor 1        John G. Popovich
 Debtor 2        Janet L. Popovich                                                                                               Case number (if known)

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                          Unpaid wages                                                                                                     $1,400.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

                                             Progressive Insurance
                                             Automobile insurance policy, Expires:
                                             10/2019                                                                  Debtor 1 & 2                                         Unknown


                                             Progressive Insurance/Travelers'
                                             Insurance
                                             Homeowners' insurance policy,
                                             Expires: 10/2019                                                         Carrington Mortgage                                  Unknown


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $5,464.27


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.


Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                        Entered:08/28/19 16:39:30 Page26 of 94
                                                                                                                                               8/28/19 4:33PM

 Debtor 1       John G. Popovich
 Debtor 2       Janet L. Popovich                                                                       Case number (if known)

37. Do you own or have any legal or equitable interest in any business-related property?
      No. Go to Part 6.

      Yes. Go to line 38.


                                                                                                                                 Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                       % of ownership:


                                         JGP, LLC
                                         2120 Naegele Road
                                         Colorado Springs, CO 80904                                          100%          %                  Unknown


                                         West Side Fabrication, LLC
                                         2120 Naegele Road                                                 33.33%
                                         Colorado Springs, CO 80904                                       owned by
                                         Voluntarily dissolved 2/13/2019                                   debtor          %                  Unknown


43. Customer lists, mailing lists, or other compilations
      No.
      Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                 No
                 Yes. Describe.....




44. Any business-related property you did not already list
        No
        Yes. Give specific information.........




Official Form 106A/B                                                 Schedule A/B: Property                                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                               Entered:08/28/19 16:39:30 Page27 of 94
                                                                                                                                                                            8/28/19 4:33PM

 Debtor 1         John G. Popovich
 Debtor 2         Janet L. Popovich                                                                                                     Case number (if known)


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                $0.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $306,500.00
 56. Part 2: Total vehicles, line 5                                                                             $2,250.00
 57. Part 3: Total personal and household items, line 15                                                        $2,800.00
 58. Part 4: Total financial assets, line 36                                                                    $5,464.27
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $10,514.27              Copy personal property total       $10,514.27

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $317,014.27




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                        Entered:08/28/19 16:39:30 Page28 of 94
                                                                                                                                                           8/28/19 4:33PM


 Fill in this information to identify your case:

 Debtor 1                John G. Popovich
                         First Name                         Middle Name                 Last Name

 Debtor 2                Janet L. Popovich
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2757 North Prospect Street Colorado                            $306,500.00                               $75,000.00      Colo. Rev. Stat. §§
      Springs, CO 80907 El Paso County                                                                                         38-41-201(1)(a), 38-41-201.6,
      Realtor.com used to determine value.                                                 100% of fair market value, up to    38-41-202
      However, this number assumes facts                                                   any applicable statutory limit
      which are not evident including that
      the house has been updated and the
      house is in saleable condition.
      Everyth
      Line from Schedule A/B: 1.1

      2002 Ford Mustang 98,000 miles                                   $1,250.00                                      100%     Colo. Rev. Stat. §§
      Kelley Blue Book used to determine                                                                                       13-54-102(1)(j)(I), (III)
      value. In very poor condition: drive                                                 100% of fair market value, up to
      train has a bad rear end, the motor                                                  any applicable statutory limit
      burns oil, numerous scrapes and
      dents, rust spots on parts of the
      chassis, and tires are heavily used.
      Line from Schedule A/B: 3.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                            Entered:08/28/19 16:39:30 Page29 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1    John G. Popovich
 Debtor 2    Janet L. Popovich                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2009 Dodge Ram 3500 300,000 miles                                $1,000.00                                       100%        Colo. Rev. Stat. §§
     Kelley Blue Book used to determine                                                                                           13-54-102(1)(j)(I), (III)
     value. This vehicle has a blown                                                       100% of fair market value, up to
     engine. The engine is Cummins 6.7                                                     any applicable statutory limit
     liter diesel engine. Debtor has
     received an estimate to replace the
     engine with a rebuilt engine of
     approximately $13
     Line from Schedule A/B: 3.2

     Bedroom set, dining room set,                                    $2,375.00                                  $2,375.00        Colo. Rev. Stat. §
     washer, dryer, refrigerator,                                                                                                 13-54-102(1)(e)
     dishwasher, pots and pans,                                                            100% of fair market value, up to
     glassware, vacuum cleaner,                                                            any applicable statutory limit
     televisions, dvd player, coffee table,
     linens, living room set, small knick
     knacks, stove, microwave,
     silverware, lamps, miscellaneous
     small ha
     Line from Schedule A/B: 6.1

     Cothing or two people                                               $200.00                                   $200.00        Colo. Rev. Stat. §
     Line from Schedule A/B: 11.1                                                                                                 13-54-102(1)(a)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding ring with small diamonds                                    $225.00                                      100%        Colo. Rev. Stat. §
     and assorted cosmetic jewelry                                                                                                13-54-102(1)(b)
     including rings, earring, necklaces                                                   100% of fair market value, up to
     and bracelets.                                                                        any applicable statutory limit
     Line from Schedule A/B: 12.1

     Checking: ENT FCU JGP Checking                                         $0.00                                      75%        Colo. Rev. Stat. §§
     has a negative balance in the                                                                                                13-54-104(2)(a), 5-5-105,
     account.                                                                              100% of fair market value, up to       5-5-106
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Savings: ENT FCU JGP Savings.                                          $0.00                                      75%        Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.2                                                                                                 13-54-104(2)(a), 5-5-105,
                                                                                           100% of fair market value, up to       5-5-106
                                                                                           any applicable statutory limit

     Checking: US Bank Wife's account                                 $1,510.85                                        75%        Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.3                                                                                                 13-54-104(2)(a), 5-5-105,
                                                                                           100% of fair market value, up to       5-5-106
                                                                                           any applicable statutory limit

     Savings: US Bank                                                       $5.00                                      75%        Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.4                                                                                                 13-54-104(2)(a), 5-5-105,
                                                                                           100% of fair market value, up to       5-5-106
                                                                                           any applicable statutory limit

     Checking: ENT FCU Wife's checking                                    $14.42                                       75%        Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.5                                                                                                 13-54-104(2)(a), 5-5-105,
                                                                                           100% of fair market value, up to       5-5-106
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                            Entered:08/28/19 16:39:30 Page30 of 94
                                                                                                                                                             8/28/19 4:33PM

 Debtor 1    John G. Popovich
 Debtor 2    Janet L. Popovich                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Savings: ENT FCU Wife's savings                                        $5.00                                      75%        Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.6                                                                                                 13-54-104(2)(a), 5-5-105,
                                                                                           100% of fair market value, up to       5-5-106
                                                                                           any applicable statutory limit

     Checking: SSFCU Garnishment in                                   $1,324.00                                        75%        Colo. Rev. Stat. §§
     place on this account. The account                                                                                           13-54-104(2)(a), 5-5-105,
     presently has a balance in the                                                        100% of fair market value, up to       5-5-106
     account before the garnishment is                                                     any applicable statutory limit
     taken into account of $1,324.00.
     Account garnished by Crestview
     Financial LLC for a debt owed to it.
     Line from Schedule A/B: 17.7

     Savings: SSFCU                                                         $5.00                                      75%        Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.8                                                                                                 13-54-104(2)(a), 5-5-105,
                                                                                           100% of fair market value, up to       5-5-106
                                                                                           any applicable statutory limit

     PERA account as a result of                                      $1,200.00                                  $1,200.00        Colo. Rev. Stat. §
     coaching wrestling                                                                                                           13-54-102(1)(h)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Unpaid wages                                                     $1,400.00                                        75%        15 U.S.C. § 1673
     Line from Schedule A/B: 30.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Progressive Insurance                                            Unknown                                         100%        Colo. Rev. Stat. §
     Automobile insurance policy,                                                                                                 13-54-102(1)(m)
     Expires: 10/2019                                                                      100% of fair market value, up to
     Beneficiary: Debtor 1 & 2                                                             any applicable statutory limit
     Line from Schedule A/B: 31.1

     Progressive Insurance/Travelers'                                 Unknown                                         100%        Colo. Rev. Stat. § 38-41-209
     Insurance
     Homeowners' insurance policy,                                                         100% of fair market value, up to
     Expires: 10/2019                                                                      any applicable statutory limit
     Beneficiary: Carrington Mortgage
     Line from Schedule A/B: 31.2


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                             Entered:08/28/19 16:39:30 Page31 of 94
                                                                                                                                                                 8/28/19 4:33PM


 Fill in this information to identify your case:

 Debtor 1                   John G. Popovich
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Janet L. Popovich
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Ace Funding Source,
 2.1                                                                                                             Unknown                  Unknown              Unknown
         LLC                                      Describe the property that secures the claim:
         Creditor's Name                          Portable welders (2), welders (5),
                                                  Ford F-150, "EvoMag28", Piranha
                                                  P50 Ironworker, band saws (3), drill
                                                  pess, Eagle paint cabinet, cylinders
                                                  (15), extension ladders (2), 400 ft.
                                                  welding lead, Skil saw, Lenovo
         366 North Broadway Ste                   computers (3), Bosch angle grin
                                                  As of the date you file, the claim is: Check all that
         410                                      apply.
         Jericho, NY 11753                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          10/2018                   Last 4 digits of account number        0289




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page32 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.2     Capital One Bank                           Describe the property that secures the claim:                      Unknown         $306,500.00       Unknown
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
                                                    been updated and the house is in
                                                    saleable con
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 30285                             apply.
         Salt Lake City, UT 84130                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          4/2003                      Last 4 digits of account number         0213

 2.3     Carrington Mortgage Se                     Describe the property that secures the claim:                   $189,781.00        $306,500.00             $0.00
         Creditor's Name                            First mortgage on residence located
                                                    at 2757 North Prospect Street
                                                    Colorado Springs, CO 80907
                                                    As of the date you file, the claim is: Check all that
         15 Enterprise St                           apply.
         Aliso Viejo, CA 92656                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

                                 Opened
                                 03/07 Last
                                 Active
 Date debt was incurred          5/30/19                     Last 4 digits of account number         4151




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page33 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


         Chief Petroleum
 2.4                                                                                                                   Unknown         $306,500.00       Unknown
         Company                                    Describe the property that secures the claim:
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
                                                    been updated and the house is in
         301 South 10th Street                      saleable con
                                                    As of the date you file, the claim is: Check all that
         Colorado Springs, CO                       apply.
         80904                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          1993                        Last 4 digits of account number         7899

         Colo Comp Ins
 2.5                                                                                                                   Unknown         $306,500.00       Unknown
         Auth/Pinnacol Assurance                    Describe the property that secures the claim:
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
                                                    been updated and the house is in
                                                    saleable con
                                                    As of the date you file, the claim is: Check all that
         7501 E Lowry Blvd.                         apply.
         Denver, CO 80230                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          6/2002                      Last 4 digits of account number         3916




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page34 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


         Colorado Department of
 2.6                                                                                                                   Unknown         $306,500.00       Unknown
         Revenue                                    Describe the property that secures the claim:
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
         Tax Compliance Audit                       evident including that the house has
         Division                                   been updated and the house is in
         1375 Sherman Street,                       saleable con
                                                    As of the date you file, the claim is: Check all that
         Room 504                                   apply.
         Denver, CO 80261-0001                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2003                        Last 4 digits of account number         8901

         Complete Business
 2.7                                                Describe the property that secures the claim:                      Unknown           Unknown         Unknown
         Solutions Group, Inc.
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         22 N 3rd Street                            apply.
         Philadelphia, PA 19106                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          11/2018                     Last 4 digits of account number         7532




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 4 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page35 of 94
                                                                                                                                                       8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


         Corporation Service
 2.8                                                                                                                   Unknown         Unknown       Unknown
         Company                                    Describe the property that secures the claim:
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 2576                              apply.
         Springfield, IL 62708                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          3/2017                      Last 4 digits of account number         9992

         Corporation Service
 2.9                                                                                                                   Unknown         Unknown       Unknown
         Company                                    Describe the property that secures the claim:
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 2576                              apply.
         Springfield, IL 62708                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          10/2018                     Last 4 digits of account number         9143




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page36 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.1     Corporation Service
 0       Company                                    Describe the property that secures the claim:                      Unknown           Unknown         Unknown
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 2576                              apply.
         Springfield, IL 62708                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          7/2018                      Last 4 digits of account number         5892

 2.1
 1       Credit Systems, Inc.                       Describe the property that secures the claim:                      Unknown         $306,500.00       Unknown
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
         1485 Garden of the Gods                    been updated and the house is in
         Road, Ste. 120                             saleable con
                                                    As of the date you file, the claim is: Check all that
         Colorado Springs, CO                       apply.
         80907                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2002                        Last 4 digits of account number         2534




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 6 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page37 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.1     DSCH Capital Partners,
 2       LLC                                        Describe the property that secures the claim:                      Unknown           Unknown         Unknown
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 30317                             apply.
         Austin, TX 78755                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          11/2015                     Last 4 digits of account number         7224

 2.1
 3       Far West Capital                           Describe the property that secures the claim:                   $150,000.00        $306,500.00     $33,281.00
         Creditor's Name                            Deed of Trust on 2757 North
                                                    Prospect Street Colorado Springs,
                                                    CO 80907 El Paso County
         Livingston Building                        Realtor.com used to determine
         3420 Executive Center                      value.
                                                    As of the date you file, the claim is: Check all that
         Drive, Ste. 210                            apply.
         Austin, TX 78731                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Deed of Trust
       community debt

 Date debt was incurred                                      Last 4 digits of account number         8901




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 7 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page38 of 94
                                                                                                                                                       8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.1
 4       Fast Cash Group, LLC                       Describe the property that secures the claim:                      Unknown         Unknown       Unknown
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
         3030 North Rocky Point                     computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         Drive                                      apply.
         Tampa, FL 33607                                 Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          11/2018                     Last 4 digits of account number         7479

 2.1
 5       Ford Motor Credit Corp                     Describe the property that secures the claim:                      $1,496.00       Unknown       Unknown
         Creditor's Name                            2012 Ford F-250 105,000 miles
                                                    Debtor co-signed on loan for a
                                                    friend, Orallia Longoria. Debtor has
                                                    no equitable interest in the vehicle.
                                                    Property is about to be paid off and
                                                    the primary borrower on this loan
                                                    will pay it off.
                                                    As of the date you file, the claim is: Check all that
         Pob 542000                                 apply.
         Omaha, NE 68154                                 Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 7/14/12
                                 Last Active
 Date debt was incurred          6/25/19                     Last 4 digits of account number         4950




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 8 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page39 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.1
 6       IRS District Director                      Describe the property that secures the claim:                    $34,772.00        $306,500.00     $34,772.00
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
         Attn: Special Procedures                   been updated and the house is in
         600 17th Street, 12th                      saleable con
                                                    As of the date you file, the claim is: Check all that
         Floor North                                apply.
         Denver, CO 80202                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2008                        Last 4 digits of account number         8901

 2.1
 7       IRS District Director                      Describe the property that secures the claim:                   $152,497.00        $306,500.00    $152,497.00
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
         Attn: Special Procedures                   been updated and the house is in
         600 17th Street, 12th                      saleable con
                                                    As of the date you file, the claim is: Check all that
         Floor North                                apply.
         Denver, CO 80202                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2000                        Last 4 digits of account number         8901




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 9 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page40 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.1
 8       Midnight Advance LLC                       Describe the property that secures the claim:                      Unknown           Unknown         Unknown
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         128 32nd                                   apply.
         Brooklyn, NY 11232                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          11/2017                     Last 4 digits of account number         4428

 2.1     Reliance Metal &
 9       Aluminum Company                           Describe the property that secures the claim:                    $10,166.00        $306,500.00     $10,166.00
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
                                                    been updated and the house is in
         3855 Silica Drive                          saleable con
                                                    As of the date you file, the claim is: Check all that
         Colorado Springs, CO                       apply.
         80910                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number         0683




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 10 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page41 of 94
                                                                                                                                                       8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.2
 0       Samson Horus                               Describe the property that secures the claim:                      Unknown         Unknown       Unknown
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         90 John Street                             apply.
         New York, NY 10038                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          8/2018                      Last 4 digits of account number         8252

 2.2     T&C Leasing d/b/a Team
 1       Funding Solutions                          Describe the property that secures the claim:                      Unknown         Unknown       Unknown
         Creditor's Name                            Portable welders (2), welders (5),
                                                    Ford F-150, "EvoMag28", Piranha
                                                    P50 Ironworker, band saws (3), drill
                                                    pess, Eagle paint cabinet, cylinders
                                                    (15), extension ladders (2), 400 ft.
                                                    welding lead, Skil saw, Lenovo
                                                    computers (3), Bosch angle grin
                                                    As of the date you file, the claim is: Check all that
         5351 Thunder Creek                         apply.
         Austin, TX 78759                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC Financing Statement
       community debt

 Date debt was incurred          1/2017                      Last 4 digits of account number         4474




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 11 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page42 of 94
                                                                                                                                                           8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.2     US Welding, Inc. d/b/a
 2       Rocky Mtn Air Sol                          Describe the property that secures the claim:                    $18,109.00        $306,500.00     $18,109.00
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
         1165 Valley Street                         value.
                                                    As of the date you file, the claim is: Check all that
         Colorado Springs, CO                       apply.
         80915                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number         1236

 2.2
 3       Wakefield & Associates                     Describe the property that secures the claim:                      Unknown         $306,500.00       Unknown
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
                                                    been updated and the house is in
                                                    saleable con
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 58                                apply.
         Fort Morgan, CO 80701                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/13/2018                  Last 4 digits of account number         1445




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 12 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page43 of 94
                                                                                                                                                                         8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Janet L. Popovich
               First Name                  Middle Name                      Last Name


 2.2
 4       Wakefield & Associates                     Describe the property that secures the claim:                      Unknown                 $306,500.00             Unknown
         Creditor's Name                            2757 North Prospect Street
                                                    Colorado Springs, CO 80907 El
                                                    Paso County
                                                    Realtor.com used to determine
                                                    value. However, this number
                                                    assumes facts which are not
                                                    evident including that the house has
                                                    been updated and the house is in
                                                    saleable con
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 58                                apply.
         Fort Morgan, CO 80701                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         5678


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $556,821.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $556,821.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.22
          Arckey & Associates LLC
          6465 Greenwood Plaza Blvd.                                                                  Last 4 digits of account number
          Englewood, CO 80111

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.16
          Colorado Secretary of State - UCC
          Doc. No. 20112034862                                                                        Last 4 digits of account number
          1700 Broadway, Ste. 200
          Denver, CO 80290

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.17
          Colorado Secretary of State - UCC
          Doc. No. 20112017132                                                                        Last 4 digits of account number
          1700 Broadway, Ste. 200
          Denver, CO 80290

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.12
          Corporation Service Company
          P.O. Box 2576                                                                               Last 4 digits of account number
          Springfield, IL 62708


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 13 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                 Entered:08/28/19 16:39:30 Page44 of 94
                                                                                                                                                      8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                               Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Janet L. Popovich
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.22
        Denver County Court
        Case No. 2019C50857                                                        Last 4 digits of account number
        1437 Bannock Street
        Denver, CO 80202

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.13
        DSCH Capital Partners, LLC
        P.O. Box 30317                                                             Last 4 digits of account number
        Austin, TX 78755

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.22
        El Paso County Clerk and Recorder
        Rec No. 219056133                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.19
        El Paso County Clerk and Recorder
        Rec No. 218009643                                                          Last 4 digits of account number   9643
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        El Paso County Clerk and Recorder
        Rec No. 002336285                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        El Paso County Clerk and Recorder
        Rec No. 203283453                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.11
        El Paso County Clerk and Recorder
        Rec No. 202056193                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        El Paso County Clerk and Recorder
        Rec No. 203080213                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.16
        El Paso County Clerk and Recorder
        Rec No. 211086324                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 14 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                 Entered:08/28/19 16:39:30 Page45 of 94
                                                                                                                                                      8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                               Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Janet L. Popovich
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        El Paso County Clerk and Recorder
        Rec No. 202093442                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.24
        El Paso County Clerk and Recorder
        Rec No. 211065663                                                          Last 4 digits of account number
        1675 West Garden of the Gods Road
        Colorado Springs, CO 80907

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.19
        El Paso County Court
        Case no. 2017C40683                                                        Last 4 digits of account number
        270 South Tejon Street, Rm W/170
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        El Paso County Court
        Case no. 1993C7899                                                         Last 4 digits of account number
        270 South Tejon Street
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.11
        El Paso County Court
        Case no. 2002C2534                                                         Last 4 digits of account number
        270 South Tejon Street, Rm W/170
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        El Paso County Court
        Case no. 2002C18592                                                        Last 4 digits of account number
        270 South Tejon Street, Rm W/170
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.23
        El Paso County Court
        Case no. 2018C41445                                                        Last 4 digits of account number
        270 South Tejon Street, Rm W/170
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.24
        El Paso County Court
        Case no. 2011C15678                                                        Last 4 digits of account number
        270 South Tejon Street, Rm W/170
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        El Paso County District Court
        Case no. 2003CV51475                                                       Last 4 digits of account number
        270 South Tejon Street
        Colorado Springs, CO 80903




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 15 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                 Entered:08/28/19 16:39:30 Page46 of 94
                                                                                                                                                      8/28/19 4:33PM



 Debtor 1 John G. Popovich                                                               Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Janet L. Popovich
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        El Paso County District Court
        Case no. 01CV3916                                                          Last 4 digits of account number
        270 South Tejon Street
        Colorado Springs, CO 80903

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.16
        Internal Revenue Service
        Centralized Insolvency Operations                                          Last 4 digits of account number
        P.O. Box 7346
        Philadelphia, PA 19101-7346

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.17
        Internal Revenue Service
        Centralized Insolvency Operations                                          Last 4 digits of account number
        P.O. Box 7346
        Philadelphia, PA 19101-7346

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.21
        Paige Wright
        1804 Ralph's Ridge Road, Ste. 101                                          Last 4 digits of account number
        Colorado Springs, CO 80910

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.16
        US Attorney - Department of Justice
        Tax Division - Western Region                                              Last 4 digits of account number
        Ben Franklin Station
        Washington, DC 20044

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.17
        US Attorney - Department of Justice
        Tax Division - Western Region                                              Last 4 digits of account number
        Ben Franklin Station
        Washington, DC 20044

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.16
        US Attorney - District of Colorado
        1225 17th Street, Ste. 200                                                 Last 4 digits of account number
        Denver, CO 80202-5598

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.17
        US Attorney - District of Colorado
        1225 17th Street, Ste. 200                                                 Last 4 digits of account number
        Denver, CO 80202-5598




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 16 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                               Entered:08/28/19 16:39:30 Page47 of 94
                                                                                                                                                                      8/28/19 4:33PM


 Fill in this information to identify your case:

 Debtor 1                     John G. Popovich
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Janet L. Popovich
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          IRS District Director                                  Last 4 digits of account number       8901                 $570.00               $0.00             $570.00
              Priority Creditor's Name
              Attn: Special Procedures                               When was the debt incurred?
              600 17th Street, 12th Floor North
              Denver, CO 80202
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Payroll taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              54571                                           Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                   Entered:08/28/19 16:39:30 Page48 of 94
                                                                                                                                                       8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                                Case number (if known)

 2.2      OSHA                                                       Last 4 digits of account number     0033               Unknown      $0.00              $0.00
          Priority Creditor's Name
          US Department of Labor                                     When was the debt incurred?         2018
          7935 East Prentice Avenue, Ste.
          209
          Greenwood Village, CO 80111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business debt

 2.3      OSHA                                                       Last 4 digits of account number     0301               Unknown      $0.00              $0.00
          Priority Creditor's Name
          US Department of Labor                                     When was the debt incurred?         2018
          7935 East Prentice Avenue, Ste.
          209
          Greenwood Village, CO 80111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business debt

 2.4      OSHA                                                       Last 4 digits of account number     8362                $3,709.00   $0.00        $3,709.00
          Priority Creditor's Name
          US Department of Labor                                     When was the debt incurred?         2017
          7935 East Prentice Avenue, Ste.
          209
          Greenwood Village, CO 80111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                  Entered:08/28/19 16:39:30 Page49 of 94
                                                                                                                                                                            8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                                Case number (if known)

                                                                                                                            $114,335.0
 2.5        OSHA                                                     Last 4 digits of account number     1379                        0                    $0.00         $114,335.00
            Priority Creditor's Name
            US Department of Labor                                   When was the debt incurred?         2017
            7935 East Prentice Avenue, Ste.
            209
            Greenwood Village, CO 80111
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Administrative citation. Business debt

 2.6        OSHA                                                     Last 4 digits of account number     0532               $19,100.00                    $0.00          $19,100.00
            Priority Creditor's Name
            US Department of Labor                                   When was the debt incurred?         2018
            7935 East Prentice Avenue, Ste.
            209
            Greenwood Village, CO 80111
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Administrative citation. Business debt


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page50 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.1      Ace Funding Source, LLC                                    Last 4 digits of account number       0692                                             $6,709.00
          Nonpriority Creditor's Name
          366 North Broadway Ste 410                                 When was the debt incurred?
          Jericho, NY 11753
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2      ACT Metal Deck Supply                                      Last 4 digits of account number       2286                                           $51,886.00
          Nonpriority Creditor's Name
          1601 Emily Lane                                            When was the debt incurred?           2017
          Aurora, IL 60502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3      ADT Security Services                                      Last 4 digits of account number       0964                                             $1,200.00
          Nonpriority Creditor's Name
          P.O. Box 371878                                            When was the debt incurred?           2017
          Pittsburgh, PA 15250-7878
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page51 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.4      Air Gas                                                    Last 4 digits of account number       8901                                             $4,000.00
          Nonpriority Creditor's Name
          259 N Radnor-Chester Rd, Ste 100                           When was the debt incurred?
          Wayne, PA 19087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.5      All Copy Products                                          Last 4 digits of account number       WF73                                             $1,527.00
          Nonpriority Creditor's Name
          210 East Cimarron Street                                   When was the debt incurred?           2017
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6      Allison & Hainey, Inc.                                     Last 4 digits of account number       9823                                               $624.00
          Nonpriority Creditor's Name
          d/b/a Concrete Coring Company                              When was the debt incurred?           3/2017
          P.O. Box 665
          Westminster, CO 80036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page52 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.7      Allison & Hainey, Inc.                                     Last 4 digits of account number       6946                                               $510.00
          Nonpriority Creditor's Name
          d/b/a Concrete Coring Company                              When was the debt incurred?           3/2017
          P.O. Box 665
          Westminster, CO 80036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8      Allison & Hainey, Inc.                                     Last 4 digits of account number       9957                                               $208.00
          Nonpriority Creditor's Name
          d/b/a Concrete Coring Company                              When was the debt incurred?           3/2017
          P.O. Box 665
          Westminster, CO 80036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9      Amanda Carlson                                             Last 4 digits of account number       8901                                             $6,640.00
          Nonpriority Creditor's Name
          14250 Gleneagle Drive                                      When was the debt incurred?
          Colorado Springs, CO 80921
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page53 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.1
 0        Apex Tarnsportation                                        Last 4 digits of account number       8901                                             $1,550.00
          Nonpriority Creditor's Name
          9800 Alton Way                                             When was the debt incurred?           12/2017
          Henderson, CO 80640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 1        B-Tec, LLC                                                 Last 4 digits of account number       8901                                             $1,069.00
          Nonpriority Creditor's Name
          2904 Graneros Lane                                         When was the debt incurred?           7/2018
          Pueblo, CO 81005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 2        Berringer & Rickords, PC                                   Last 4 digits of account number       8901                                             $2,897.00
          Nonpriority Creditor's Name
          619 North 17th Street, Ste 100                             When was the debt incurred?           2016
          Colorado Springs, CO 80904
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page54 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.1
 3        Berringer & Rickords, PC                                   Last 4 digits of account number       8901                                               $154.00
          Nonpriority Creditor's Name
          619 North 17th Street, Ste 100                             When was the debt incurred?           2016
          Colorado Springs, CO 80904
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 4        Berringer & Rickords, PC                                   Last 4 digits of account number       9200                                               $533.00
          Nonpriority Creditor's Name
          619 North 17th Street, Ste 100                             When was the debt incurred?           2016
          Colorado Springs, CO 80904
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 5        Berringer & Rickords, PC                                   Last 4 digits of account number       4562                                               $227.00
          Nonpriority Creditor's Name
          619 North 17th Street, Ste 100                             When was the debt incurred?           2016
          Colorado Springs, CO 80904
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page55 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.1
 6        Best Buy/cbna                                              Last 4 digits of account number       3265                                             $1,269.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/06 Last Active
          P.O. Box 6497                                              When was the debt incurred?           6/21/13
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 7        Brandon Balliett                                           Last 4 digits of account number       8901                                             $9,671.00
          Nonpriority Creditor's Name
          2770 North Prosepct Street                                 When was the debt incurred?
          Colorado Springs, CO 80907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 8        Brinkman Construction                                      Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          3528 Precision Drive, Ste 100                              When was the debt incurred?
          Fort Collins, CO 80528
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page56 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.1
 9        Carefree Heavy Haul                                        Last 4 digits of account number       8901                                             $1,790.00
          Nonpriority Creditor's Name
          2102 Janitell Road                                         When was the debt incurred?
          Colorado Springs, CO 80906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 0        Carlos Holguin                                             Last 4 digits of account number       8901                                             $1,879.00
          Nonpriority Creditor's Name
          425 East Willamette Avenue                                 When was the debt incurred?
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 1        Century Link                                               Last 4 digits of account number       0764                                             Unknown
          Nonpriority Creditor's Name
          100 Century Link Drive                                     When was the debt incurred?
          Monroe, LA 71203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page57 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.2
 2        Chris Williams Enterprises, Inc.                           Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          2516 North Weber Street                                    When was the debt incurred?
          Colorado Springs, CO 80907-6951
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 3        Christensen Construction, Inc.                             Last 4 digits of account number       8901                                               $470.00
          Nonpriority Creditor's Name
          13232 Bradshaw Road                                        When was the debt incurred?           2017
          Peyton, CO 80831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2      Colorado Casualty Insurance
 4        Company                                                    Last 4 digits of account number       5120                                               $343.00
          Nonpriority Creditor's Name
          175 Berkeley Street                                        When was the debt incurred?           2016
          Boston, MA 02116-5066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page58 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.2      Complete Business Solutions
 5        Group, Inc.                                                Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          141 North 2nd Street                                       When was the debt incurred?
          Philadelphia, PA 19106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 6        Concrete Coring Company                                    Last 4 digits of account number       3235                                             $1,342.00
          Nonpriority Creditor's Name
          829 Garner Street                                          When was the debt incurred?           2017
          Colorado Springs, CO 80905
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 7        Copper State Bolt & Nut Company                            Last 4 digits of account number       8901                                             $9,900.00
          Nonpriority Creditor's Name
          4910 Northpark Drive                                       When was the debt incurred?           2017
          Colorado Springs, CO 80918
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page59 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.2
 8        Crestview Financial LLC                                    Last 4 digits of account number       6088                                           $52,000.00
          Nonpriority Creditor's Name
          1430 Broadway                                              When was the debt incurred?
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment account. Business debt


 4.2
 9        David J. Margrave, PC                                      Last 4 digits of account number       7198                                           $15,000.00
          Nonpriority Creditor's Name
          524 South Cascade Ave., Ste 2                              When was the debt incurred?           2018
          Colorado Springs, CO 80904
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 0        DSCH Capital Partners, LLC                                 Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          P.O. Box 30317                                             When was the debt incurred?
          Austin, TX 78755
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page60 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.3
 1        El Paso County District Court                              Last 4 digits of account number       3916                                             Unknown
          Nonpriority Creditor's Name
          Case no. 2001CV3916                                        When was the debt incurred?           2001
          270 South Tejon Street
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.3
 2        El Paso County District Court                              Last 4 digits of account number       0707                                          $182,387.00
          Nonpriority Creditor's Name
          Case no. 2019CV30707                                       When was the debt incurred?           11/2015
          270 South Tejon Street
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Suit for money damages on business lease


 4.3
 3        Emergicare Medical Clinics                                 Last 4 digits of account number       3808                                             $1,386.00
          Nonpriority Creditor's Name
          4083 Austin Bluffs Parkway                                 When was the debt incurred?           2018
          Colorado Springs, CO 80918
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page61 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.3
 4        Farmers Insurance Group                                    Last 4 digits of account number       6743                                           $15,224.00
          Nonpriority Creditor's Name
          4680 Wilshire Blvd.                                        When was the debt incurred?
          Los Angeles, CA 90010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.3
 5        Farmers Insurance Group                                    Last 4 digits of account number       4665                                             $1,871.00
          Nonpriority Creditor's Name
          4680 Wilshire Blvd.                                        When was the debt incurred?
          Los Angeles, CA 90010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.3
 6        Fast Capital Financing, LLC                                Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          117 NE 1st Avenue                                          When was the debt incurred?
          Miami, FL 33132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page62 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.3
 7        Fast Cash Group, LLC                                       Last 4 digits of account number       5714                                           $21,709.00
          Nonpriority Creditor's Name
          3030 North Rocky Point Drive                               When was the debt incurred?           2018
          Tampa, FL 33607
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment account. Business debt


 4.3
 8        Federal Express                                            Last 4 digits of account number       6899                                             $2,560.00
          Nonpriority Creditor's Name
          942 South Shady Grove Road                                 When was the debt incurred?           2017
          Memphis, TN 38120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 9        Federal Express                                            Last 4 digits of account number       7628                                             $4,078.00
          Nonpriority Creditor's Name
          942 South Shady Grove Road                                 When was the debt incurred?           2017
          Memphis, TN 38120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page63 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.4
 0        Geico Casualty Insurance Company                           Last 4 digits of account number       8901                                             $3,800.00
          Nonpriority Creditor's Name
          1 Geico Plaza                                              When was the debt incurred?
          Bethesda, MD 20810-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.4
 1        Jeremiah Tumblin                                           Last 4 digits of account number       8901                                               $357.00
          Nonpriority Creditor's Name
          750 East Vermijo Avenue                                    When was the debt incurred?
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 2        Jesse G. Woodward                                          Last 4 digits of account number       8901                                               $311.00
          Nonpriority Creditor's Name
          520 West Buena Ventura Street                              When was the debt incurred?
          Colorado Springs, CO 80907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page64 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.4
 3        John Degoey                                                Last 4 digits of account number       8901                                             $4,018.00
          Nonpriority Creditor's Name
          3466 Amador Circle                                         When was the debt incurred?
          Colorado Springs, CO 80918
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 4        John Treadway                                              Last 4 digits of account number       8901                                             $1,056.00
          Nonpriority Creditor's Name
          157 Wellington Street                                      When was the debt incurred?
          Fountain, CO 80817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 5        Kathleen Hylin                                             Last 4 digits of account number       8901                                             $3,419.00
          Nonpriority Creditor's Name
          18390 Kevin's View                                         When was the debt incurred?
          Peyton, CO 80831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page65 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.4
 6        Kevin Hylin                                                Last 4 digits of account number       8901                                           $14,934.00
          Nonpriority Creditor's Name
          18390 Kevin's View                                         When was the debt incurred?
          Peyton, CO 80831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 7        Kirk Oldham                                                Last 4 digits of account number       8901                                             $2,043.00
          Nonpriority Creditor's Name
          321 West Bijou Street                                      When was the debt incurred?
          Colorado Springs, CO 80905
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 8        Kohls/capone                                               Last 4 digits of account number       8662                                             $3,516.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/09 Last Active
          Po Box 3115                                                When was the debt incurred?           7/03/13
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page66 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.4
 9        Lvnv Funding Llc                                           Last 4 digits of account number       9101                                             $1,031.00
          Nonpriority Creditor's Name
          Po Box 1269                                                When was the debt incurred?           Opened 04/17
          Greenville, SC 29602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Credit One
              Yes                                                       Other. Specify   Bank N.A.


 4.5
 0        Matthew S. Zufelt                                          Last 4 digits of account number       8901                                             $1,867.00
          Nonpriority Creditor's Name
          425 East Willamette Avenue                                 When was the debt incurred?
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5
 1        MBCI                                                       Last 4 digits of account number       8901                                             $8,400.00
          Nonpriority Creditor's Name
          5711 E Fm 40                                               When was the debt incurred?
          Lubbock, TX 79403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page67 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.5
 2        Midland Funding                                            Last 4 digits of account number       4025                                             $2,010.00
          Nonpriority Creditor's Name
          320 E Big Beaver Rd Ste                                    When was the debt incurred?           Opened 03/14
          Troy, MI 48083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Credit One
              Yes                                                       Other. Specify   Bank N.A.


 4.5
 3        Midland Funding                                            Last 4 digits of account number       9141                                               $567.00
          Nonpriority Creditor's Name
          320 E Big Beaver Rd Ste                                    When was the debt incurred?           Opened 04/14
          Troy, MI 48083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Factoring Company Account Citibank N.A.


 4.5
 4        O'Reilly Auto Parts                                        Last 4 digits of account number       8980                                             $3,336.00
          Nonpriority Creditor's Name
          P.O. Box 1156                                              When was the debt incurred?           2017
          Springfield, MO 65801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page68 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.5      Outlaw Powder Coating &
 5        Restoration                                                Last 4 digits of account number       8901                                             $4,900.00
          Nonpriority Creditor's Name
          1385 Justice Road                                          When was the debt incurred?           2018
          Central Point, OR 97502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5
 6        Peak Professional Contractors                              Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          1029 S Sierra Madre St., Ste. A                            When was the debt incurred?
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.5
 7        R&S Powder Coating LLC                                     Last 4 digits of account number       8901                                           $15,300.00
          Nonpriority Creditor's Name
          1329 Paonia Street                                         When was the debt incurred?           2018
          Colorado Springs, CO 80915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page69 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.5
 8        Randy Thompson                                             Last 4 digits of account number       8901                                             $6,055.00
          Nonpriority Creditor's Name
          2934 East Fountain Blvd.                                   When was the debt incurred?
          Colorado Springs, CO 80910
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5      Reiss Ornamental & Structural
 9        Products                                                   Last 4 digits of account number       0966                                           $13,076.00
          Nonpriority Creditor's Name
          3739 North Illinois Street                                 When was the debt incurred?           2017
          Indianapolis, IN 46208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 0        Samson Horus LLC                                           Last 4 digits of account number       9867                                             $5,207.00
          Nonpriority Creditor's Name
          99 John Street Ste 40                                      When was the debt incurred?           2017
          New York, NY 10038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page70 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.6
 1        Samson Horus LLC                                           Last 4 digits of account number       9868                                           $64,723.00
          Nonpriority Creditor's Name
          99 John Street Ste 40                                      When was the debt incurred?           2018
          New York, NY 10038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 2        Sba                                                        Last 4 digits of account number       3250                                             $9,349.00
          Nonpriority Creditor's Name
                                                                                                           Opened 7/15/10 Last Active
          1441 L Street Nw                                           When was the debt incurred?           12/27/16
          Washington, DC 20416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Government Miscellaneous Debt


 4.6
 3        Schofield Law Office                                       Last 4 digits of account number       8901                                             Unknown
          Nonpriority Creditor's Name
          3510 Austin Bluffs Pkwy, Ste. B                            When was the debt incurred?
          Colorado Springs, CO 80918
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page71 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.6
 4        Sunstate Equipment                                         Last 4 digits of account number       2672                                           $12,470.00
          Nonpriority Creditor's Name
          1211 East Cheyenne Road                                    When was the debt incurred?           10/2016
          Colorado Springs, CO 80905
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 5        Surinak Engineering LC                                     Last 4 digits of account number       2416                                             Unknown
          Nonpriority Creditor's Name
          3819 North Delaware Street                                 When was the debt incurred?
          Indianapolis, IN 46205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 6        Team Funding Solution                                      Last 4 digits of account number       8901                                           $25,000.00
          Nonpriority Creditor's Name
          5351 Thunder Creek Road                                    When was the debt incurred?
          Austin, TX 78759
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease of plasma cam




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page72 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.6
 7        Team Funding Solutions                                     Last 4 digits of account number       8901                                           $16,000.00
          Nonpriority Creditor's Name
          5351 Thunder Creek Road                                    When was the debt incurred?
          Austin, TX 78759
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease purchase


 4.6
 8        Teddy Hackford                                             Last 4 digits of account number       8901                                             $1,568.00
          Nonpriority Creditor's Name
          425 East Willamette Ave., Apt. 20                          When was the debt incurred?
          Colorado Springs, CO 80903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 9        TFP Corporation                                            Last 4 digits of account number       8901                                             $7,637.00
          Nonpriority Creditor's Name
          460 lke Road                                               When was the debt incurred?           2017
          Medina, OH 44256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page73 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.7
 0        TFP Corporation                                            Last 4 digits of account number       8901                                             $7,800.00
          Nonpriority Creditor's Name
          460 lke Road                                               When was the debt incurred?
          Medina, OH 44256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 1        TMS Construction                                           Last 4 digits of account number       8901                                          $250,000.00
          Nonpriority Creditor's Name
          5739 Observation Court, Ste. 110                           When was the debt incurred?
          Colorado Springs, CO 80916
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 2        Tyler Townley                                              Last 4 digits of account number       8901                                           $12,783.00
          Nonpriority Creditor's Name
          737 West Monument Street                                   When was the debt incurred?
          Colorado Springs, CO 80904
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page74 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.7
 3        UCHealth                                                   Last 4 digits of account number       8901                                             $6,000.00
          Nonpriority Creditor's Name
          PO Box 732144                                              When was the debt incurred?           10/2018
          Dallas, TX 75373-2144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.7
 4        Verizon                                                    Last 4 digits of account number       0461                                             $1,279.00
          Nonpriority Creditor's Name
          Verizon Wireless Bankruptcy Admin                          When was the debt incurred?           1/2019
          500 Technology Drive, Suite 500
          Saint Charles, MO 63304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.7
 5        Wakefield & Associates                                     Last 4 digits of account number       5678                                               $500.00
          Nonpriority Creditor's Name
          P.O. Box 58                                                When was the debt incurred?           2011
          Fort Morgan, CO 80701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page75 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.7
 6        Waste Connections                                          Last 4 digits of account number       7878                                               $110.00
          Nonpriority Creditor's Name
          7770 Palmer Park Blvd.                                     When was the debt incurred?           1/2019
          Colorado Springs, CO 80951
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open account


 4.7
 7        Waypoint Resource Grou                                     Last 4 digits of account number       1168                                               $179.00
          Nonpriority Creditor's Name
          301 Sundance Pkwy                                          When was the debt incurred?           Opened 08/18
          Round Rock, TX 78681
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Comcast
              Yes                                                       Other. Specify   Communications Llc


 4.7
 8        WCI of Colorado Springs                                    Last 4 digits of account number       7878                                               $221.00
          Nonpriority Creditor's Name
          7770 Palmer Park Blvd.                                     When was the debt incurred?           2/2019
          Colorado Springs, CO 80951
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                               Entered:08/28/19 16:39:30 Page76 of 94
                                                                                                                                                              8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 4.7
 9         Wilco Holdings, LLC                                       Last 4 digits of account number       8901                                           $51,237.00
           Nonpriority Creditor's Name
           c/o Chris Williams                                        When was the debt incurred?           2018
           2120 Naegle Road
           Colorado Springs, CO 80904
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 0         William Ulibarri                                          Last 4 digits of account number       8901                                             $6,673.00
           Nonpriority Creditor's Name
           14250 Gleneagle Drive                                     When was the debt incurred?
           Colorado Springs, CO 80921
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 1         Zane Marconnet                                            Last 4 digits of account number       8901                                             $2,600.00
           Nonpriority Creditor's Name
           609 Bullhead Avenue                                       When was the debt incurred?
           Conchas Dam, NM 88416
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page77 of 94
                                                                                                                                                                      8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Far West Capital                                              Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Livingston Building                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 3420 Executive Center Drive, Ste.
 210
 Austin, TX 78731
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Recovery Service, Inc.                               Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 555 St. Charles Drive, Ste. 100                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number                  1661

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Recovery Service, Inc.                               Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 555 St. Charles Drive, Ste. 100                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number                  2290

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chris Williams Enterprises, Inc.                              Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2516 North Weber Street                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80907-6951
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chris Williams Enterprises, Inc.                              Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2516 North Weber Street                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80907-6951
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Citicorp Credit Services                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Centralized Bankruptcy
 PO Box 790040
 Saint Louis, MO 63179
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Colo. Compensation Insurance                                  Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Authority                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 6333333 17th Street Ste 400
 Denver, CO 80202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast Communications                                        Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1 Comcast Ctr                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19103-2838
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 60500                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 City of Industry, CA 91716
                                                               Last 4 digits of account number                  6802

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 98873                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193-8823
                                                               Last 4 digits of account number                  6802

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Systems, Inc.                                          Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 31 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page78 of 94
                                                                                                                                                                      8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 1485 Garden of the Gods Road, Ste.                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 120
 Colorado Springs, CO 80907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 El Paso County Clerk and Recorder                             Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Rec No. 20182090289                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 1675 West Garden of the Gods Road
 Colorado Springs, CO 80907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 El Paso County Clerk and Recorder                             Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Rec No. 202093442                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 1675 West Garden of the Gods Road
 Colorado Springs, CO 80907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 El Paso County Clerk and Recorder                             Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Rec No. 211065663                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 1675 West Garden of the Gods Road
 Colorado Springs, CO 80907
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 El Paso County Court                                          Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Case no. 2011C1578                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 270 South Tejon Street, Rm W/170
 Colorado Springs, CO 80903
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 El Paso County District Court                                 Line 4.57 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Case no. 2019CV31479                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 270 South Tejon Street
 Colorado Springs, CO 80903
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 El Paso County District Court                                 Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Case no. 2016CV32672                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 270 South Tejon Street
 Colorado Springs, CO 80903
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Erie County Supreme Court                                     Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Case no. 816088/2018                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 25 Delaware Ave., Ground Floor
 Buffalo, NY 14202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Erie County Supreme Court                                     Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 25 Delaware Avenue Ground Floor                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14202
                                                               Last 4 digits of account number                  5714

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Girsh & Rottman, PC                                           Line 4.54 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6000 East Evans Avenue, Ste. 1-211                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80222
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hampton & Associates, Inc.                                    Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                                Entered:08/28/19 16:39:30 Page79 of 94
                                                                                                                                                                      8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

 525 Brannon Street, Ste. 206                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 San Francisco, CA 94107
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hunter Warfield                                               Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 4620 Woodland Corporate Drive                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33614
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Centralized Insolvency Operations                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 7346
 Philadelphia, PA 19101-7346
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Law Office of Joe Lieberman                                   Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 815 Central Avenue                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Lawrence, NY 11559-1310
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Law Office of Joel Cardis, LLC                                Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2006 Swede Road, Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Norristown, PA 19401-1787
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Miller Cohen Peterson Young PC                                Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1259                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Longmont, CO 80502-1259
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Miller Cohen Peterson Young PC                                Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1259                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Longmont, CO 80502-1259
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Morgan Philips                                                Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1651 North Collins Blvd Ste 140                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Richardson, TX 75080
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Paige Wright                                                  Line 4.66 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1804 Ralph's Ridge Road, Ste. 101                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80910
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Par Funding                                                   Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 20900 NE 30th Ave., Ste. 307                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Miami, FL 33180
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Par Funding                                                   Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 20900 NE 30th Ave., Ste. 307                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Miami, FL 33180
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pinnacol Assurance                                            Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7501 E Lowry Blvd.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80230

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                               Entered:08/28/19 16:39:30 Page80 of 94
                                                                                                                                                                      8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                              Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Revenue Recovery, Inc.                                        Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 43920 Margarita Road, Ste F                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Temecula, CA 92592-2736
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stinar & Zendejas LLC                                         Line 4.79 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Melanie L. Meek                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 121 East Vermijo Avenue
 Colorado Springs, CO 80903
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stinar, Zendejas & Gaithe PLLC                                Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Christopher G. Wilhelmi                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 121 East Vermijo Avenue, Ste 200
 Colorado Springs, CO 80903
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Torbet Tuft & McConkie LLC                                    Line 4.57 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2 N. Cascade Avenue, Ste 320                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80903
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Traditions at Colorado Springs LLC                            Line 4.57 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6010 Tutt Blvd.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80923
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney - Department of Justice                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Tax Division - Western Region                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney - District of Colorado                            Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1225 17th Street, Ste. 200                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80202-5598
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Washington Township Small Claims                              Line 4.65 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5302 North Keystone Avenue, Ste E                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46220
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Westchester County Supreme Court                              Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 Dr. Martin Luther King Jr. Blvd.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 White Plains, NY 10601
                                                               Last 4 digits of account number                  2018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Westchester County Supreme Court                              Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 Dr. Martin Luther King Jr. Blvd.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 White Plains, NY 10601
                                                               Last 4 digits of account number                  2018

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 34 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                              Entered:08/28/19 16:39:30 Page81 of 94
                                                                                                                                                      8/28/19 4:33PM

 Debtor 1 John G. Popovich
 Debtor 2 Janet L. Popovich                                                                             Case number (if known)

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $              137,714.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                    0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                    0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $              137,714.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              973,945.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              973,945.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                    Entered:08/28/19 16:39:30 Page82 of 94
                                                                                                                                                        8/28/19 4:33PM


 Fill in this information to identify your case:

 Debtor 1                  John G. Popovich
                           First Name                         Middle Name            Last Name

 Debtor 2                  Janet L. Popovich
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Chris Williams Enterprises, Inc.                                           Lease of business space located at 2120 Naegle Road,
               2516 North Weber Street                                                    Colorado Springs, CO 80904.
               Colorado Springs, CO 80907-6951

     2.2       Team Funding Solutions                                                     Lease of plasma cam.
               5351 Thunder Creek Road
               Austin, TX 78759




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                  Entered:08/28/19 16:39:30 Page83 of 94
                                                                                                                                             8/28/19 4:33PM


 Fill in this information to identify your case:

 Debtor 1                   John G. Popovich
                            First Name                           Middle Name       Last Name

 Debtor 2                   Janet L. Popovich
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Drew Popovich                                                                         Schedule D, line
                2505 Robin Drive                                                                      Schedule E/F, line  4.32
                Colorado Springs, CO 80909
                                                                                                      Schedule G
                                                                                                   El Paso County District Court



    3.2         Drew Popovich                                                                        Schedule D, line
                2505 Robin Drive                                                                     Schedule E/F, line     4.60
                Colorado Springs, CO 80909
                                                                                                     Schedule G
                                                                                                   Samson Horus LLC



    3.3         Drew Popovich                                                                        Schedule D, line
                2505 Robin Drive                                                                     Schedule E/F, line     4.61
                Colorado Springs, CO 80909
                                                                                                     Schedule G
                                                                                                   Samson Horus LLC




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                            Entered:08/28/19 16:39:30 Page84 of 94
                                                                                                                                 8/28/19 4:33PM



              John G. Popovich
 Debtor 1 Janet L. Popovich                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.4      Orallia Longoria                                                              Schedule D, line   2.15
             7500 Camelot                                                                  Schedule E/F, line
             Mission, TX 78572
                                                                                           Schedule G
                                                                                         Ford Motor Credit Corp



    3.5      Zachary Bishop                                                                Schedule D, line   2.19
             1755 Bonita Drive                                                             Schedule E/F, line
             Fountain, CO 80817
                                                                                           Schedule G
                                                                                         Reliance Metal & Aluminum Company



    3.6      Zachary Bishop                                                                 Schedule D, line
             1755 Bonita Drive                                                              Schedule E/F, line  4.32
             Fountain, CO 80817
                                                                                            Schedule G
                                                                                         El Paso County District Court




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
           Case:19-17457-TBM Doc#:1 Filed:08/28/19                                Entered:08/28/19 16:39:30 Page85 of 94
                                                                                                                                               8/28/19 4:33PM




Fill in this information to identify your case:

Debtor 1                      John G. Popovich

Debtor 2                      Janet L. Popovich
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF COLORADO

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Shop Foreman/Estimator                     Driver
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Full Spectrum Welding, LLC                 Hospital Couriers Denver, LLC

       Occupation may include student        Employer's address
                                                                   3021 North El Paso Street                  7200 South Alton Way
       or homemaker, if it applies.
                                                                   Colorado Springs, CO 80907                 Englewood, CO 80112

                                             How long employed there?         4 mo.                                    12 yrs

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00      $         2,735.42

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00             $   2,735.42




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
        Case:19-17457-TBM Doc#:1 Filed:08/28/19                                  Entered:08/28/19 16:39:30 Page86 of 94
                                                                                                                                                  8/28/19 4:33PM




Debtor 1   John G. Popovich
Debtor 2   Janet L. Popovich                                                                     Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00   $         2,735.42

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00   $           97.39
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00   $            0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00   $            0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00   $            0.00
     5e.    Insurance                                                                     5e.        $              0.00   $            0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00   $            0.00
     5g.    Union dues                                                                    5g.        $              0.00   $            0.00
     5h.    Other deductions. Specify: Dental                                             5h.+       $              0.00 + $          116.06
            Life Insurance                                                                           $              0.00   $            7.00
            Medical                                                                                  $              0.00   $        1,393.80
            Vision                                                                                   $              0.00   $           24.24
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00   $        1,638.49
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00   $        1,096.93
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      2,095.83       $               0.00
     8b. Interest and dividends                                                           8b.        $          0.00       $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,095.83       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,095.83 + $       1,096.93 = $           3,192.76
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           3,192.76
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
      Case:19-17457-TBM Doc#:1 Filed:08/28/19                                          Entered:08/28/19 16:39:30 Page87 of 94
                                                                                                                                                   8/28/19 4:33PM




Fill in this information to identify your case:

Debtor 1                 John G. Popovich                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Janet L. Popovich                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF COLORADO                                                       MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,830.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            30.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
      Case:19-17457-TBM Doc#:1 Filed:08/28/19                                           Entered:08/28/19 16:39:30 Page88 of 94
                                                                                                                                                           8/28/19 4:33PM




Debtor 1     John G. Popovich
Debtor 2     Janet L. Popovich                                                                         Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 230.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 710.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                685.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                  40.00
11.   Medical and dental expenses                                                            11. $                                                  10.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 410.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  150.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,195.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,195.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,192.76
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,195.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -1,002.24

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case:19-17457-TBM Doc#:1 Filed:08/28/19                                   Entered:08/28/19 16:39:30 Page89 of 94
                                                                                                                                                     8/28/19 4:33PM




 Fill in this information to identify your case:

 Debtor 1                    John G. Popovich
                             First Name                     Middle Name             Last Name

 Debtor 2                    Janet L. Popovich
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ John G. Popovich                                                      X   /s/ Janet L. Popovich
              John G. Popovich                                                          Janet L. Popovich
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       August 28, 2019                                                Date    August 28, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page90 of 94
                                                                                                                                        8/28/19 4:33PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page91 of 94
                                                                                                                                             8/28/19 4:33PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page92 of 94
                                                                                                                                             8/28/19 4:33PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                     Entered:08/28/19 16:39:30 Page93 of 94
                                                                                                                                            8/28/19 4:33PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case:19-17457-TBM Doc#:1 Filed:08/28/19                                    Entered:08/28/19 16:39:30 Page94 of 94
                                                                                                                                8/28/19 4:33PM




                                                               United States Bankruptcy Court
                                                                      District of Colorado
            John G. Popovich
 In re      Janet L. Popovich                                                                      Case No.
                                                                                Debtor(s)          Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: August 28, 2019                                               /s/ John G. Popovich
                                                                     John G. Popovich
                                                                     Signature of Debtor

 Date: August 28, 2019                                               /s/ Janet L. Popovich
                                                                     Janet L. Popovich
                                                                     Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
